The Honorable Mike Wilson State Representative 1202 Main Street P.O. Box 5269 Jacksonville, Arkansas 72076
Dear Representative Wilson:
This is in response to your request for an opinion on Act 939 of 1993 which levies a twenty percent gross receipts tax on bingo operations. Specifically, you wish to know whether this act has the effect of legalizing bingo in Arkansas.
It is my opinion that the answer to your question is "no."
The emergency clause of Act 939 provides in pertinent part as follows:
  Emergency. It is hereby found and determined by the Seventy-Ninth General Assembly of the State of Arkansas that this act establishes a bingo tax on the gross receipts derived from the retail sale of any device used in playing bingo, and any charge for admittance to a bingo game or other payment to play bingo; that this tax and the requirement for annual registration are not intended to address any question of legality or illegality of the conduct of playing bingo. . . . [Emphasis added.]
The act itself therefore provides that it is not intended to address any question of the legality of bingo in Arkansas. Additionally, it is unlikely that the act could constitutionally have this effect even if intended. See Op. Att'y Gen. No.93-005 (copy enclosed).
It is my opinion, therefore, that the answer to your question is "no."
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
Enclosure